. f2;5 f.)
                                         7,17,
                                           Ji      'i';214                                  06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0284


                                        DA 20-0284
                                                                            FILED
STATE OF MONTANA,                                                           JUN 1 5 2021
                                                                          Bowen Greenw000
                                                                        Clerk of Supreme
                                                                                         Court
              Plaintiff and Appellee,                                      State of Montana



       v.
                                                                     ORDER
INESSA VICTORIA HALL,a/k/a
INNA VIKTOROVNA POSTOLNIKOVA,
a/k/a NESSA CHRISMAN,

              Defendant and Appellant.



      Counsel for the Appellant Inessa Victoria Hall filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califbrnia, 386 U.S. 738, 87 S. Ct. 1396(1967). Hall was granted time to file a response,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised on direct appeal in Hall's case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to
Hall personally.
      DATED this I           day of June, 2021.



                                                                 Chief Justice


                                                             (4-0/)-.